DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to Applicant’s amendment filed 4/7/21.
The specification amendments filed 4/7/21 have not been entered as they introduce new matter into the disclosure.
Terminal Disclaimer
The terminal disclaimer filed on 5/27/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,226,312 and US 10,219,877 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Samuel Cockriel on 5/27/21.

The application has been amended as follows: 

IN THE CLAIMS:
IN CLAIM 42, LINE 8, after “bracket connectors” INSERT –disposed on the dental arch segment--
IN CLAIM 42, LINE 10, after “arch segment” INSERT –such that the plurality of bracket connectors correspond to each and every tooth of the dental arch segment—
IN CLAIM 42, LINE 18, after “axis, and” DELETE “at least one” and INSERT –an—
IN CLAIM 42, LINE 19, after “point, the” DELETE “at least one”

IN CLAIM 42, LINE 22, after “point” INSERT --, without extending on an occlusal side of the longitudinal axis,--
IN CLAIM 42, LINE 24, after “direction” DELETE “to within” and INSERT –, the unobstructed opening proving access into--
IN CLAIM 42, LINE 24, before “interproximal loop” DELETE “at least one”
IN CLAIM 42, LINE 24, after “interproximal loop” INSERT –, and wherein each interproximal segment corresponds to each and every interdental space of the dental arch segment—
IN CLAIM 46, LINE 2, after “open the” DELETE “at least one”
IN CLAIM 47, LINE 2, after “close the” DELETE “at least one”
IN CLAIM 62, LINE 1, after “wherein the” DELETE “at least one”
IN CLAIM 63, LINE 1, after “wherein the” DELETE “at least one”
IN CLAIM 63, LINE 2, after “triangle shape,” INSERT –or—


IN CLAIM 65, LINE 2, after “triangle shape,” INSERT –or—
IN CLAIM 65, LINE 2, after “rectangular shape” DELETE “, or boot shape”

IN THE SPECIFICATION:
AT [0043] of the originally filed specification, LINE 4, after “interproximal loops by the archwire legs 103.” INSERT –The archform 101 may define a longitudinal axis.  The interproximal segments of the archform 101 may include a first point on the longitudinal axis, a second point on the longitudinal axis, and an interproximal loop 105 between the first and second points.  The interproximal loop 105 can include a first portion configured to extend in a gingival direction away from the first point and a second portion configured to extend in an occlusal direction to the second point.  The interproximal loop 105 can define a gap along the longitudinal axis between the first and second points that provides an unobstructed opening configured to face in the occlusal direction, the unobstructed opening providing access into the interproximal loop 105.  The archform 101 can include an interproximal loop 105 extending away from the longitudinal axis in a gingival direction between the first and second points, without extending on an occlusal side of the longitudinal axis, to define a gap along the longitudinal axis that is open in an occlusal direction to facilitate flossing.—

Allowable Subject Matter
Claims 42-65 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art, either alone or in proper combination fails to teach a method of moving teeth utilizing an archwire with a customized memorized shaped, based on an orthodontic treatment plan, the archwire comprising interproximal segments between each and every tooth, wherein each interproximal segment comprises a first point on the longitudinal axis, a second point on the longitudinal axis, and an interproximal loop between the first and second point, the interproximal loop extending away from the axis in a gingival direction without extending on an occlusal side of the longitudinal axis, so as to define a gap along the longitudinal axis, along with the other limitations of the claims as required.  Specifically, Brader does not teach that the loops do not extend on the occlusal side as claimed.  Additionally, Dal Pont teaches away from producing customized wires and instead proposes the use of one size fits all wires.  Therefore the claims are held to be allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 Form.  US 2008/0248439 teaches an archwire where only two interproximal segments have interproximal loops.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349.  The examiner can normally be reached on Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD MORAN/Primary Examiner, Art Unit 3772